Citation Nr: 1422449	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  12-08 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an increased rating, in excess of 20 percent, for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant (Veteran); Veteran's Spouse


ATTORNEY FOR THE BOARD

L. Buchs, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1988 to April 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, in which the RO denied an increased rating for a low back disability.

The Veteran testified before the Undersigned Veterans Law Judge at a March 2013 Travel Board hearing, and a copy of the transcript has been associated with the claims file.  The Board has reviewed the Veteran's physical claims file and both the Veterans Benefits Management System and "Virtual VA" files to ensure a complete review of the evidence in this case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed to adjudicate the Veteran's claim.  The Veteran testified in March 2013 that the pain in his back and neck has "increased threefold or fourfold" since the January 2012 VA examination.  He also reported numbness and pain going down his legs and arms, which he stated also has gotten worse since the January 2012 VA examination.  In addition, the January 2012 VA examiner indicated there was no objective evidence of painful motion, but then noted the Veteran had "painful, stiff effort" and functional loss and/or functional impairment due to pain on movement.  Therefore, the Board finds that a remand is necessary to provide the Veteran with a new VA examination to assist in determining the current level of impairment caused by his low back disability.

Accordingly, the case is REMANDED for the following action:

1. Obtain any pertinent, outstanding VA treatment records since January 2012 regarding the Veteran's back, and associate them with the record.

2. Then, schedule the Veteran for the appropriate VA examination to determine the severity of his service-connected low back disability.  If possible, schedule the Veteran's examination with a different VA examiner than who conducted the January 2012 VA back conditions examination.

1. After all development has been completed, the AOJ should readjudicate the issue of increased rating for a low back disability, including consideration of any associated neurological impairment.  If the benefit sought is not granted, the AOJ should furnish the Veteran with a Supplemental Statement of the Case, and should give the Veteran and representative a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



